Title: From George Washington to Tobias Lear, 30 March 1796
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 30th Mar: 1796
          
          Your former letters prepared us for the stroke, which that of the 25th instant announced; but it has fallen heavily notwithstanding.
          It is the nature of humanity to mourn for the loss of our friends; and the more we loved them, the more poignant is our grief. It is part of the precepts of religion and Philosophy, to consider the Dispensations of Providence as wise, immutable, uncontroulable; of course, that it is our duty to submit with as little repining, as the sensiblity of our natures is capable of, to all its decrees. But nature will, notwithstanding, indulge, for a while, its sorrows.
          To say how much we loved, and esteemed our departed friend, is unnecessary—She is now no more! but she must be happy, because her virtue has a claim to it.
          As you talked of coming to this place on business, let us press you to do so. The same room that serves Mr Dandridge &

Washington is large enough to receive a Bed also for you; and it is needless to add, we shall be glad of your company. The change may be serviceable to you; and if our wishes were of any avail, they would induce you to make your stay here as long as your convenience would permit.
          At all times, and under all circumstances, we are, and ever shall remain, Your sincere and Affectionate friends.
          
            Go: WashingtonM. Washington
          
        